Per Curiam :
The only error assigned is that the Court erred in admitting the testimony of Joseph Eckenrode to prove that the defendant was in the habit of very frequently using the word “gallantee” in ordinary conversation. This was irrelevant matter. But how could the plaintiff' object when he had permitted his own witness to testify on the same subject. It is no answer to say that it was volunteered by the witness. It was the duty of the plaintiff' to have stopped him and asked the Court to strike it out. This he did not do. It is not assigned for error that the Court referred this irrelevant testimony to be taken into consideration by the jury. That may, perhaps, have been wrong, but we have not been called upon to consider it.
Judgment affirmed.